 In the Matter of ARTHUR J. WILTSE, D/B/A THE ANN ARBOR PRESS,EMPLOYER and BINDERY WORKERSLOCAL UNION No. 20, INTERNA-TIONAL BROTHERHOOD OF BOOKBINDERS,AFL, PETITIONERCaseNo. 7-RC-397SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJanuary 31,1950,Pursuant to a Decision and Direction of Election issued by theBoard on August 29, 1949,1 an election by secret ballot was held onSeptember 22, 1949, under the direction of the Regional Director forthe Seventh Region at Ann Arbor, Michigan.Upon the conclusion ofthe election a Tally of Ballots was furnished the parties in accordancewith the rules and regulations of the Board. The tally shows that,of approximately 26 eligible voters, 22 cast ballots, of which 11 werefor, and 8 against, the Petitioner.Three ballots were challenged.Thereafter on September 27, 1949, the Employer filed Objectionsto the Conduct of the Election.As the challenged ballots were, ifcounted, sufficient to affect the results of the election, the RegionalDirector investigated the challenges and the questions raised by theEmployer's objections, and on October 14, 1949, issued and dulyserved upon the parties his report on the challenged ballots and theEmployer's objections.Thereafter theEmployer filed timelyexceptions to the report on challenges and objections.On November 18, 1949, the Board issued a Notice to Show Causewhy it should not incorporate in the record herein a copy of a letterdated September 8, 1949, addressed to the Employer and signed byMyron K. Scott, field examiner, together with an affidavit of serviceof the original of this letter upon the Employer by the Board's agent,and registered mail return receipt showing receipt of the letter bythe Employer.The Employer filed a timely answer to this notice, objecting to theincorporation of the copy of this letter in the record on the ground85 NLRB No. 165.88 NLRB No. 15.391 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat statements made therein are self serving, not under oath, notsubject to cross-examination, and are disputed by the Employer. Forreasons appearing hereinafter these objections of the Employer arehereby overruled, and the copy of the letter, affidavit of service, andreturn receipt, are hereby incorporated and made part of the recordin this case.Upon the Employer's objections to the conduct of the election, theRegional Director's report on objections and challenges, the Em-ployer's exceptions to the report of the Regional Director, and uponthe basis of the entire record, the Board finds: 2The Challenged BallotsThe Regional Director in his report stated that the ballots of RobertHanselmann, Arthur Peck, Jr., and Rosetta Schneider, had been chal-lenged.He found that Hanselmann had been employed by the Em-ployer as a truck driver, a category which was specifically excludedfrom the unit found appropriate in the Board's Decision and Directionof Election ; that Peck was employed as a stock cutter in charge of thepaper stock and was also specifically excluded from the unit; and thatSchneider had been found by the Board to be a supervisor and there-fore was also specifically excluded from the unit.The Regional Di-rector recommended that the challenges to the ballots of these threeindividuals should be sustained.As no exceptions have been filed to these findings and recommenda-tions, we hereby adopt this portion of the Regional Director's report.We therefore find that Robert Hanselmann, Arthur Peck, Jr., andRosetta Schneider were ineligible to vote at the election.The chal-lenges to their ballots are hereby sustained.The Objections1.The Employer objects to the conduct of the election becauseHoward W. Beatty, whom it appointed as an observer at the election,was not permitted to perform his duties as such observer.The Re-gional Director reported that when the Board's agent, at the polls,learned that Beatty was the Employer's office manager, he informedBeatty that a supervisor might not serve as election observer, and thatBeatty thereupon left the polling station.The Employer does not deny that Beatty is its office manager andsupervises its office force. 'The Employer excepts to the finding that ithad been informed that its observer must be selected from among2Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel[Chairman Herzog and Members Houston and Reynolds]. THE ANN ARBOR PRESS393its nonsupervisory personnel.It also contends that such a limitationupon its selection is outside the scope of Section 203.61 of the Board'sRules and Regulations, which provide that any party may be repre-sented by observers "of its own selection," and that, in any event, Beattyhad no supervisory authority with respect to the employees entitled tovote in this election.We find no merit in these contentions.. It is theBoard's established policy not to permit persons having the status ofsupervisors- to serve as observers for an Employer at an election.3Thatthe Employer was duly informed that it might not select a supervisor asobserver is shown by the contents of the letter of the Board's field ex-aminer to.the Employer, mentioned above.This letter, dated Septem-ber 8, 1949, was received by the Employer on September 9, 1949,4Pearly 2 weeks before the election.It reads in part as follows:... I wish to inform you that you may select an observer to as-sist in the conduct of the election.Such an observer must beselected from among the non-supervisory-employees of your Com-pany.We find that the Employer was given due notice of its rights to berepresented by an observer at the election, but chose not to be repre-sented in accordance with the provisions of that notice.2.The Employer also objects to the conduct of the election on theground that six employees 5 who were ineligible to vote cast ballotswhich were counted in the election.The Regional Director reported that three of these employees,Berry, Lolmaugh, and Reed, who voted unchallenged ballots at theelection, had been found by the Board to have been discriminatorilydischarged from positions within the unit involved in the election,and had been ordered reinstated to these positions.s In its exceptions,the Employer does not controvert this finding but asserts that thesethree voters were not "employed during the pay-roll period" immedi-3 SeeParkway Lincoln-Mercury Sales Co., Inc.,84 NLRB 475. See alsoBurrows &Sanborn, Inc.,84 NLRB 304.4 The Employer does not deny having received the letter above described, but assertsthat "such letter cannot now be found, and Employer is uncertain of its precise contents."The registered mail return receipt shows that in fact the Employer's agent acknowledgedreceipt of the letter on the date set forth above.The Employer objects to the incorporation of the copy of this letter in the record onthe ground that, if it is sought thereby to establish an earlier conversation between theBoard's field examiner and the Employer, found as a fact by the Regional Director, theletter is not proper proof because it contains self-serving statements, is not under oath,and not subject to cross-examination.We have not, however, incorporated the copy asevidence of any communication extraneous to the letter itself. It is clear that the letterwasreceivedby the Employer and that, in itself, it constituted ample notice to theEmployer of the Employer's right to be represented by a nonsupervisoryemployee as anobserver at the election.°Eva Berry, Edward Gayeski, Willa Bessie Falkenburg, Marjorie A..Lolmaugh, MaryAlice Reed,and Robert William Haneslmann.6Arthur J. Wiltse, d/b/a Ann Arbor Press,85 NLRB 58. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDately preceding the Direction of Election, within the meaning of theBoard's direction.It is clear, however, that as these employees,having been discriminatorily discharged had been ordered reinstatedto their former positions, they remained "employees" of the Employerwithin the meaning of Section 2 (3) of the Act, as of the eligibilitydate for voting in the election.7We therefore find no merit in thisobjection.The Regional Director found that Gayeski s and Falkenburg, whovoted unchallenged ballots in the election, had, been laid off by theEmployer on February 2, 1949.He reported that, although therehad been additional layoffs on February 2 and at a later date, therehad also been a number of reinstatements, which would tend to con-firm the belief of these two employees that they would be recalled ifand when business conditions warranted. In its exceptions, the Em-ployer contends that Gayeski and Falkenburg had been permanentlylaid off, without any expectation of reemployment.We need not,however, resolve this issue.It is clear, as we have found in our dis-cussion of Objection1, supra,that the Employer was afforded anopportunity to be represented at the election by a proper observerwho might have challenged the ballots of these two voters, if theEmployer believed that they were not entitled to vote in the election.But the Employer did not do so. The Employer's objection based ontheir voting of unchallenged ballots in effect constitutespost-electionchallenges to their ballots, a type of challenge which the Board hasrepeatedly refused to recognize.9We find no merit in this objection.The Regional Director found that Hanselmann did not in fact castan unchallenged ballot, but that his ballot was challenged as set forthin our discussion of the challenged ballots,supra.No exception hasbeen filed to this finding, and we hereby adopt it.As we have foundthat Hanselmann was ineligible to vote in the election, and have sus-tained the challenge to his ballot, we find no merit in the objection.3.The Employer also objects that because of the lateness of theopening of the polls, employee Cecil Wilson was unable to cast hisballot.The Regional Director found that there was a 5 to 8 minutedelay in opening the polls, because the Board agent could not locatethe key to the municipal polling station where the election was sched-7 Sioua,City Brewing Company,85 NLRB 1164.See also,N.L. it. B. v. Cape CountyMilling Company,140 F. 2d 543(C. A. 8).Itmay also be noted that the Employer's objection to the ballots of Berry, Lolmaugh,and Reed constitutespost-electionchallenges,and hence are without merit for the furtherreasons stated in our discussion of the objection to the ballots of Gayeski and Falkenburg,infra.8Spelled "Jayeski"in the Regional Director's Report.9N. L. R.B. v. Tower Company,329 U. S. 324.See alsoN. L. it. B. v. WorcesterWoolen Mills Corp.,170 F. 2d 13(C. A. 1), cert. den.336 U. S. 903;E.W. BlissCompany,ToledoWorks,77 NLRB 1Q80. THE ANNARBOR PRESS395uled to take place.He found that Wilson did present himself at thepolls, but was unwilling to complete the execution of an affidavit suchas was required of all voters in the election 10The Employer, in itsexceptions, asserts thatWilson was unable to vote because there re-mained insufficient time for him to vote and still catch a ride to hishome about 20 miles distant.As Wilson's ballot alone cannot affectthe results of the election, we find it unnecessary to determine theissue thus raised.4.The Employer further objects to the election because employeeAlma Bangs was ill and unable to go to the polls, and no provisionwas made for her to cast a ballot at her home.The Regional Directorreported that she was in fact on leave of absence because of illness.As it is the Board's practice, where elections are manually conducted,to require eligible employees to present themselves in person at thepolls, we find no merit in this objection 11ConclusionAs we have found no merit in the Employer's objections, except thatrelating to the failure of employee Wilson to cast a ballot, we shalldirect that the objections, with such exception, be, and they hereby are,overruled.As the Tally of Ballots shows that the Petitioner has secured amajority of the valid votes cast in the election, and as the casting of aballot by employee Wilson would have been insufficient to affect theresult of the election, we shall certify the Petitioner as the bargainingrepresentative of the employees in the appropriate unit.CERTIFICATION OF REPRESENTATIVESIT IS HEREBY CERTIFIED that the Bindery Workers Local Union No.20, International Brotherhood of Bookbinders, AFL, has been desig-nated and selected by a majority of the Employer's bookbinding de-partment employees at its Ann Arbor, Michigan, plant, includingbinding machine operators, gatherers, inserters, paper cutters, foldingmachine operators, shipping clerks, and stockmen, but excluding truck10The Regional Director reported that affidavits,to verify the eligibility of each prospec-tive voter,were resorted to because the Employer refused to cooperate by furnishing apayroll list.The Employer excepts,contending that a payroll list was not requested bythe Board,and that the Employer did not refuse to furnish it. In view of our dispositionof the objection,above set forth,we need not determine this Issue.11The Employer also excepts because its objections were investigated by the Board agentwho had conducted the election,and because It was Informed by several employees in theunit that a majority of the employees actually were opposed to representation by thePetitioner.As to the former exception,itdoes not appear that any prejudice to theEmployer has resulted from the manner in which the investigation was conducted.As tothe latter,the Board finds that the votes of the employees by secret ballot are the bestevidence of their preference. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrivers, maintenance employees, janitors, the stock cutter in the stock-room, guards, and all supervisors as defined in the Act, as their repre-sentative for the purposes of collective bargaining and that pursuantto Section 9 (a) of the Act, the aforesaid organization is the exclusiverepresentative of all such employees for the purpose of collective bar-gaining with respect to rates of. pay, wages, hours of employment,and other conditions of employment.